DETAILED ACTION
The office action is a response to the amendment filed on 11/16/2021 in which claims 9-12, 15-22 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020, 05/13/2021, 07/29/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Attorney T. Daniel Christenbury (Reg. No. 31, 750) on 02/11/2022.

Claim Amendment
1-8.	(Cancelled) 
9.	(Currently Amended) A communication system comprising:
	a transmission-side processing device, and
	a reception-side processing device,
	the transmission-side processing device and the reception-side processing device communicating using a plurality of communication lines,
	wherein the transmission-side processing device concurrently transmits the same telegraphic messages via each of the plurality of communication lines, and
	the reception-side processing device is capable of concurrently receiving telegraphic messages via each of the plurality of communication lines, and when a same telegraphic message as a previously received telegraphic message is received later, invalidates said same telegraphic message received later while processing the previously received telegraphic message,
	the transmission-side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines or one of the plurality of communication lines according to the priority determined by the priority determiner, 
the reception-side processing device is provided in a transport vehicle which transports an article,
	the transmission-side processing device is provided in a controller which controls the transport vehicle, and
	the priority determiner determines that the priority is high if [[a]] the telegraphic message contains an instruction which causes the transport vehicle to execute a predetermined transport or travel operation, and determines that the priority is low if the telegraphic message does not contain the instruction.
	10.	(Previously Presented) The communication system according to claim 9, wherein at least one of the transmission-side processing device and the reception-side processing device is provided on a moving body.
	11.	(Previously Presented) The communication system according to claim 9,

	the reception-side processing device identifies whether or not the later received telegraphic message is the same as the previously received telegraphic message, based on the identification information of the plurality of telegraphic messages received via each of the plurality of communication lines.
	12.	(Previously Presented) The communication system according to claim 9, wherein, when, among a plurality of telegraphic messages received within a preliminarily set specific period, a same telegraphic message as a previously received telegraphic message is received later, the reception-side processing device invalidates said same telegraphic message received later.
	13-14.	(Cancelled)) 
	15.	(Currently Amended) The communication system according to claim 9 [[14]], wherein the transmission-side processing device concurrently transmits same telegraphic messages via each of the plurality of communication lines if the priority determiner determines that the priority is high, and transmits the telegraphic message via one of the communication lines if the priority determiner determines that the priority is low.
	16.	(Currently Amended) A communication method in which a transmission-side processing device and a reception-side processing device communicate using a plurality of communication lines, the communication method comprising:
	causing the transmission-side processing device to concurrently transmit same telegraphic messages via each of the plurality of communication lines; and
	causing the reception-side processing device concurrently to receive telegraphic messages via each of the plurality of communication lines and, when a same telegraphic message as a previously received telegraphic message is received later, invalidate said same telegraphic message received later while processing the previously received telegraphic message, wherein 
the transmission-side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines or one of the plurality of communication lines according to the priority determined by the priority determiner, 

	the transmission-side processing device is provided in a controller which controls the transport vehicle, and
	the priority determiner determines that the priority is high if [[a]] the telegraphic message contains an instruction which causes the transport vehicle to execute a predetermined transport or travel operation, and determines that the priority is low if the telegraphic message does not contain the instruction.
	17.	(Previously Presented) The communication system according to claim 10,
	wherein the transmission-side processing device transmits one telegraphic message having identification information assigned thereto concurrently via each of the plurality of communication lines, and
	the reception-side processing device identifies whether or not the later received telegraphic message is the same as the previously received telegraphic message, based on the identification information of the plurality of telegraphic messages received via each of the plurality of communication lines.
	18.	(Previously Presented) The communication system according to claim 10, wherein, when, among a plurality of telegraphic messages received within a preliminarily set specific period, a same telegraphic message as a previously received telegraphic message is received later, the reception-side processing device invalidates said same telegraphic message received later.
	19.	(Previously Presented) The communication system according to claim 11, wherein, when, among a plurality of telegraphic messages received within a preliminarily set specific period, a same telegraphic message as a previously received telegraphic message is received later, the reception-side processing device invalidates said same telegraphic message received later.
	20.	(Previously Presented) The communication system according to claim 10, wherein the transmission-side processing device includes a priority determiner which determines [[a]] the priority of [[a]] the telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines or one of the  plurality of communication lines according to the priority determined by the priority determiner.
	21.	(Currently Amended) The communication system according to claim 11, wherein the transmission-side processing device includes [[a]] the priority determiner which determines the priority of [[a]] the telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines or one of the plurality of communication lines according to the priority determined by the priority determiner.
	22.	(Currently Amended) The communication system according to claim 12, wherein the transmission-side processing device includes [[a]] the priority determiner which determines [[a]] the priority of [[a]] the telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines or one of the plurality of communication lines according to the priority determined by the priority determiner.

Allowable Subject Matter
Claims 9-12, 15-22 are allowed.
The following prior art references are considered by the examiner as most similar to the instant invention:
a. 	FUJISAWA (JP 2001230800 A1) which discloses transmission-side processing device concurrently transmit the same telegraphic messages via each of the plurality of communication lines, the reception-side processing device is capable of concurrently receiving telegraphic messages via each of the plurality of communication lines, when a same telegraphic message as a previously received telegraphic message is received later, invalidated said same telegraphic message received later while processing the previously received telegraphic message. However, FUJISAWA does not disclose the transmission side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines, the reception side processing device is in a transport vehicle which transport an article, the transmission side processing device controls the transport vehicle. The priority determiner determines that the priority is high if a telegraphic message contains an instruction which causes the transport vehicle to execute a 
Kraimer et al (US 2011/0118903 A1) which discloses receiving command for travel operation and CAN protocol defined a prioritized system of transmitted message. However, Kraimer does not disclose the transmission side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines, the reception side processing device is in a transport vehicle which transport an article, the transmission side processing device controls the transport vehicle. The priority determiner determines that the priority is high if a telegraphic message contains an instruction which causes the transport vehicle to execute a predetermined transport or travel operation, and determines that the priority is low if the telegraphic message does not contain the instruction.
Victor Chen et al (WO 2017/200569 A1) which discloses prioritized messages based on the cluster assignment and ranking messages according to vehicle context data. However, Victor Chen does not disclose the transmission side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines, the reception side processing device is in a transport vehicle which transport an article, the transmission side processing device controls the transport vehicle. The priority determiner determines that the priority is high if a telegraphic message contains an instruction which causes the transport vehicle to execute a predetermined transport or travel operation, and determines that the priority is low if the telegraphic message does not contain the instruction.
	The cited prior arts fail to teach or suggest “the transmission side processing device includes a priority determiner which determines a priority of a telegraphic message to be transmitted and transmits the telegraphic message via the plurality of communication lines, the reception side processing device is in a transport vehicle which transport an article, the transmission side processing device controls the transport vehicle. The priority determiner determines that the priority is high if a telegraphic message contains an instruction which causes the transport vehicle to execute a predetermined transport or travel operation, and determines that the priority is low if the telegraphic message does not contain the instruction”, in combination with other limitations, as specified in the independent claims 9 and 16.
Claims 10-12 and 15-22 are allowed because they further limit claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M. AUNG whose telephone number is (571)270-02.  The examiner can normally be reached on Monday through Friday, 8; 00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452